



EXHIBIT 10(e)(13)


Annual Performance Incentive Plan for 2016 (“2016 APIP”)


Under the 2016 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee previously approved an incentive target opportunity for 2016,
expressed as a percentage of base salary, for each participating officer. The
Committee also established overall threshold, target and maximum performance
metrics for the 2016 APIP. Certain additional goals were established for some
officers based on business unit measures. Additionally, the Committee had
established an opportunity for an individual performance component whereby the
Committee has the authority to increase or decrease the award, subject to the
limitations of Section 162(m) of the Internal Revenue Code. The performance
measures and weightings were adjusted earnings per share (weighted at 20%),
operating cash flow (weighted at 20%), constant currency revenue growth
(adjusted to exclude the impact of changes in the translation of foreign
currencies into U.S. dollars) (weighted at 20%) and an assessment by the CEO and
the Compensation Committee of the Board of Directors of the completion of the
Company’s separation (weighted at 40%).


The performance against the 2016 APIP goals was as follows: adjusted earnings
per share was below target, operating cash flow was below target, constant
currency revenue growth was below target and completion of the separation was at
target.




1